UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-4085


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

GEORGE MARTIN,

                 Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:05-cr-00021-IMK-JSK-1)


Submitted:   October 27, 2011              Decided:   November 29, 2011


Before TRAXLER, Chief Judge, and GREGORY and KEENAN, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Scott C. Brown, SCOTT C. BROWN LAW OFFICE, Wheeling, West
Virginia, for Appellant. William J. Ihlenfeld, II, United States
Attorney, Zelda E. Wesley, Assistant United States Attorney,
Clarksburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             George Martin appeals the 270-month sentence imposed

on remand for resentencing following his jury conviction of one

count of conspiracy to possess with intent to distribute and to

distribute     in    excess          of       fifty    grams     of     cocaine       base,    in

violation     of    21   U.S.C.           §     846    (2006);        and    two   counts      of

distribution        of   cocaine          base,        in   violation         of   21    U.S.C.

§§ 841(a)(1), (b)(1)(C).                  See United States v. Martin, 278 F.

App’x 248 (4th Cir. 2008).                     On appeal, Martin argues that the

district court erred in sentencing him based on a drug amount

greater than that found by the jury and in applying a three-

level enhancement for his role in the offense.                              We affirm.

              We    review       a    district          court’s       application        of   the

Guidelines during sentencing de novo and its factual findings

for clear error.         United States v. Mehta, 594 F.3d 277, 281 (4th

Cir.), cert. denied, 131 S. Ct. 279 (2010).                                 A district court

must make relevant factual findings at sentencing based on its

view of the preponderance of the evidence.                                  United States v.

Young, 609 F.3d 348, 357 (4th Cir. 2010).

             We first hold that the district court did not clearly

err   in    determining       that            Martin    was     responsible        for    11.23

kilograms     of    cocaine      base.          Although       the    jury     attributed     to

Martin     fifty    grams   or       more      of     cocaine    base,       “[t]he     district

court was free to consider, as it would with any . . . acquitted

                                                 2
conduct,     whether         the    government          could     establish      a    higher

quantity under a preponderance of the evidence standard.”                                   Id.

Martin argues that the district court erred in crediting the

recollections of known drug users and the expert witness that

calculated a drug weight based on their testimonies.                                 However,

we   give    great      deference         to    a     district    court’s      credibility

determinations, see United States v. Layton, 564 F.3d 330, 334

(4th Cir. 2009), and do not fault the district court’s explicit

credibility       findings          where        the     witnesses       gave        detailed

descriptions       on    which      the        duly    qualified    expert      based       his

conservative estimates.

            We    likewise         hold    that       the    district    court       did    not

clearly err in applying a three-level leadership enhancement.

Pursuant     to       U.S.        Sentencing          Guidelines     Manual          (“USSG”)

§ 3B1.1(b)       (2010),      a    defendant          qualifies    for    a    three-level

enhancement      if     he   was    “a    manager       or   supervisor       (but    not    an

organizer or leader) and the criminal activity involved five or

more participants or was otherwise extensive.”                          USSG § 3B1.1(b).

In determining a defendant’s leadership role, a court should

consider seven factors:

     the exercise of decision making authority, the nature
     of participation in the commission of the offense, the
     recruitment of accomplices, the claimed right to a
     larger share of the fruits of the crime, the degree of
     participation in planning or organizing the offense,
     the nature and scope of the illegal activity, and the
     degree of control and authority exercised over others.

                                                 3
USSG § 3B1.1, cmt. n.4; see also United States v. Sayles, 296

F.3d 219, 224 (4th Cir. 2002).

           Martin       does   not    dispute      that      he   was   active     in    a

conspiracy involving five or more participants; he merely argues

that the evidence did not show that he acted as a manager or

supervisor.      To the contrary, the district court heard testimony

that Martin exercised control over a middleman, a lookout, and

several runners to whom he “fronted” cocaine base.                        Accordingly,

we   conclude    that    the   district        court   did    not   clearly      err    in

finding by a preponderance of the evidence that Martin was a

manager or supervisor of the conspiracy.

           We therefore affirm Martin’s sentence.                         We dispense

with oral argument because the facts and legal contentions are

adequately      presented      in    the   material       before    the    court       and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                           4